ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_07_FR.txt.                                                                                                442




                                       OPINION DISSIDENTE
                                   DE M. LE JUGE AD HOC KATEKA

                [Traduction]

                   Désaccord avec le dispositif de l’arrêt — Désaccord avec le raisonnement pour
                des motifs de procédure et de fond — Questions préliminaires — Préambule de la
                convention de Vienne sur les relations diplomatiques ne pouvant à lui seul fonder
                une condition de consentement — Circonstances dans lesquelles un bien acquiert le
                statut de « locaux de la mission » — Arrêt méconnaissant la condition de
                l’« utilisation » et préférant une condition de « consentement » — Interprétation de
                l’alinéa i) de l’article premier de la convention de Vienne — Statut de l’immeuble
                sis au 42 avenue Foch à Paris — Critère de la communication en temps voulu et du
                caractère non arbitraire et non discriminatoire — Sort des locaux diplomatiques
                de la Guinée équatoriale.



                                                I. Introduction

                   1. Je regrette de ne pas être d’accord avec la conclusion de la Cour,
                selon qui l’immeuble sis au 42 avenue Foch n’a jamais acquis le statut de
                « locaux de la mission » de la République de Guinée équatoriale en Répu-
                blique française au sens de l’alinéa i) de l’article premier de la convention
                de Vienne sur les relations diplomatiques (­ci-après la « convention de
                Vienne » ou la « convention »). Je ne suis pas non plus d’accord avec la
                déclaration de l’arrêt indiquant que la France n’a pas manqué aux obliga-
                tions qui lui incombent au titre de la convention de Vienne. J’ai donc voté
                contre le dispositif figurant au paragraphe 126 de l’arrêt, y compris le
                point par lequel la majorité rejette le surplus des conclusions de la Répu-
                blique de Guinée équatoriale. Je suis d’avis que l’immeuble sis au 42 ave-
                nue Foch a acquis le statut de mission diplomatique de la Guinée
                équatoriale et que la France, en prenant des mesures de contrainte contre
                cet immeuble, a manqué aux obligations que lui fait la convention de
                Vienne. Je ne souscris pas au raisonnement de la Cour pour des motifs de
                procédure et de fond. Pour ce qui est de la procédure, je ne suis pas la
                Cour lorsqu’elle lit dans la convention de Vienne une exigence de consen-
                tement sur laquelle la convention est muette et qu’elle écarte la condition
                de l’« utilisation » qui est mentionnée dans l’instrument. A cet égard, je ne
                m’accorde pas avec la Cour, qui s’appuie trop sur le préambule sous pré-
                texte d’interpréter l’objet et le but la convention. Je traiterai les questions
                de fond que sont les conditions (appelées « circonstances » dans l’arrêt) et
                le statut de l’immeuble après avoir examiné certaines questions prélimi-
                naires pertinentes.


                                                                                                146




6 Ord_1204.indb 289                                                                                    19/01/22 08:24

                          immunités et procédures pénales (op. diss. kateka)                443

                                        II. Questions préliminaires

                   2. La majorité conclut que, si l’Etat accréditaire objecte à la désigna-
                tion par l’Etat accréditant d’un certain bien comme faisant partie des
                locaux de sa mission diplomatique, et si cette objection est communiquée
                en temps voulu et n’a un caractère ni arbitraire ni discriminatoire, ce bien
                n’acquiert pas le statut de « locaux de la mission » au sens de l’alinéa i) de
                l’article premier de la convention de Vienne et ne bénéficie donc pas de la
                protection prévue à l’article 22 de la convention (arrêt, par. 74). Elle est
                d’avis qu’il est possible de résoudre le différend entre les Parties en s’ap-
                puyant sur la condition de consentement (ou de non‑objection). Et ce,
                parce que la Cour ajoute simplement dans l’arrêt (par. 75) que, « [s]i
                nécessaire, elle se penchera ensuite sur la deuxième condition qui, selon la
                France, doit être remplie pour qu’un bien acquière le statut de « locaux de
                la mission », à savoir le critère de l’affectation réelle ». Cette conclusion est
                plutôt surprenante pour plusieurs raisons. Premièrement, avant d’y par-
                venir, la Cour a analysé très longuement les deux conditions de la dési-
                gnation des locaux diplomatiques (arrêt, par. 61-73). Deuxièmement, la
                conclusion est étonnante parce que la condition de consentement ou de
                non-­objection n’est pas prévue par la convention, qui n’en dit mot. Troi-
                sièmement, la majorité recourt à un raisonnement — interpréter le traité
                selon les dispositions de la convention de Vienne sur le droit des traités —
                auquel je ne souscris pas pour arriver à sa position consistant à faire
                appel à la condition de consentement ou de non-­objection et à ignorer
                opportunément celle de l’« utilisation ». Elle élude cette dernière condi-
                tion, qui est prévue par la convention de Vienne. Aux paragraphes 107,
                108 et 109 de l’arrêt, elle renvoie à la condition en question comme étant
                celle de l’affectation réelle. Il s’agit de références incidentes faites dans le
                contexte de la justification de l’argument de la majorité relatif au consen-
                tement ou à la non-­objection et de la poursuite pénale menée en France
                contre M. Teodoro Nguema Obiang Mangue. Je regrette donc l’invoca-
                tion sélective d’un critère de consentement ou de non-­            objection qui
                n’existe pas, tout comme son association à la norme ou au critère de la
                « communication en temps voulu et du caractère non arbitraire et non
                discriminatoire ». J’entrerai davantage dans les détails lorsque j’examine-
                rai les conditions de la désignation d’une mission diplomatique.
                   3. C’est à bon droit que la Cour en appelle à la règle de l’interprétation
                des traités au paragraphe 61. Cependant, l’arrêt ne rend pas justice à la
                règle énoncée à l’article 31 de la convention de Vienne sur le droit des trai-
                tés. Tout d’abord, la majorité considère que les dispositions de la conven-
                tion de Vienne sur les relations diplomatiques prises dans leur sens ordinaire
                n’aident pas à déterminer les circonstances dans lesquelles un bien acquiert
                le statut de « locaux de la mission ». Sans essayer d’interpréter l’alinéa i) de
                l’article premier de ladite convention, elle conclut simplement que cette dis-
                position n’aide pas à déterminer comment un immeuble peut en venir à être
                utilisé aux fins d’une mission diplomatique (arrêt, par. 62). Ensuite, elle se
                sert de l’objet et du but de la convention en invoquant son préambule, en

                                                                                             147




6 Ord_1204.indb 291                                                                                 19/01/22 08:24

                            immunités et procédures pénales (op. diss. kateka)                           444

                particulier, le troisième considérant relatif au fait de contribuer à favoriser
                les relations d’amitié entre les pays. Malheureusement, cela crée un élément
                de confusion quant à l’objet et au but à prendre en considération. En effet,
                l’arrêt invoque aussi le but consistant à assurer l’accomplissement efficace
                des fonctions des missions diplomatiques en tant que représentants des
                Etats (quatrième considérant du préambule de la convention de Vienne cité
                au paragraphe 66 de l’arrêt). A cette occasion, la majorité convient avec la
                défenderesse que les privilèges et immunités diplomatiques mettent à la
                charge de l’Etat accréditaire des obligations lourdes. Je ne partage pas ce
                point de vue. Il convient de rappeler que la réciprocité imprègne la pratique
                diplomatique. L’affirmation de la majorité, pour qui les Etats accréditaires
                ont des obligations lourdes ou étendues, a un caractère trompeur. Comme
                l’a déclaré à juste titre Denza 1, « [c]haque Etat est à la fois un Etat accrédi-
                tant et un Etat accréditaire ».
                   4. Cette idée d’obligations lourdes conduit la majorité à affirmer qu’il
                existe un déséquilibre entre les obligations incombant à l’Etat accréditaire
                (arrêt, par. 65) et celles auxquelles est tenu l’Etat accréditant en ce qui
                concerne les privilèges et immunités des diplomates et des missions diplo-
                matiques. C’est là un point de vue erroné. L’article 2 de la convention de
                Vienne prévoit l’établissement de relations diplomatiques par consente-
                ment mutuel. Les avantages pour les missions diplomatiques sont contre-
                balancés par les sanctions prévues dans la convention. L’arrêt (par. 67)
                renvoie au passage bien connu de l’affaire relative au Personnel diploma­
                tique et consulaire 2 :
                      « les règles du droit diplomatique constituent un régime se suffisant à
                      ­lui-même qui, d’une part, énonce les obligations de 1’Etat accrédi-
                      taire en matière de facilités, de privilèges et d’immunités à accorder
                      aux missions diplomatiques et, d’autre part, envisage le mauvais
                      usage que pourraient en faire des membres de la mission et précise les
                      moyens dont dispose 1’Etat accréditaire pour parer à de tels abus ».
                La Cour réaffirme ici la règle bien établie en droit diplomatique de la
                réciprocité sanctionnant le non‑respect.
                  5. Je considère que les inconvénients mentionnés ­ci-­dessus auraient été
                évités si la majorité ne s’était pas trop appuyée sur le préambule de la
                convention dans le cas d’espèce. Même si, dans sa jurisprudence 3, la
                Cour a accordé une importance juridique aux préambules, le poids juri-
                dique donné à celui de la convention de Vienne est, à mon avis, plutôt
                excessif. Il est vrai que les préambules font partie des traités et que les
                juridictions s’y réfèrent lorsqu’elles appliquent les dispositions interpréta-
                    1 E. Denza, Diplomatic Law : Commentary on the Vienna Convention on Diplomatic

                Relations, 4e éd., 2016, Oxford University Press, p. 2.
                    2 Personnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique

                c. Iran), arrêt, C.I.J. Recueil 1980, p. 40, par. 86.
                    3 Droits des ressortissants des Etats‑Unis d’Amérique au Maroc (France c. Etats‑Unis

                d’Amérique), arrêt, C.I.J. Recueil 1952, p. 196 ; Différend territorial et maritime (Nicaragua
                c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 624.

                                                                                                         148




6 Ord_1204.indb 293                                                                                              19/01/22 08:24

                            immunités et procédures pénales (op. diss. kateka)                         445

                 tives de la convention de Vienne sur le droit des traités. Cela étant, en se
                 servant du préambule pour interpréter la convention de Vienne sur les
                 relations diplomatiques, la Cour fait des déclarations de très grande por-
                tée sur des questions qui ne figurent pas dans l’instrument. J’ai déjà men-
                tionné le déséquilibre dont souffriraient les Etats accréditaires et leurs
                prétendues obligations lourdes. Il est préoccupant que la majorité utilise
                le mécanisme de l’objet et du but pour lire dans la convention ce que
                ­celle-ci ne prévoit pas, tout en méconnaissant la condition qui y est énon-
                 cée, comme je l’explique c­ i-après.
                    6. Etant donné que la majorité a accordé au préambule de la conven-
                 tion de Vienne un rôle éminent dans le contexte de l’interprétation des
                 traités, il convient de rappeler certains canons en matière d’interprétation
                 des traités énoncés à l’article 31 de la convention de Vienne sur le droit
                 des traités. Ces canons montrent que les rédacteurs de la convention ont
                 voulu mettre l’accent sur le processus d’interprétation en tant qu’unité 4.
                 Cette unité s’applique dans l’examen du texte et du contexte de l’objet et
                 du but du traité, mais consiste aussi à ne pas prendre en considération
                 une disposition isolée de c­ elui-ci mais à le lire comme un ensemble.
                    7. Si les préambules ont une influence normative sur la compréhension
                 du sens des traités 5, cette influence est limitée. S’il n’est pas soutenu par
                des dispositions normatives spécifiques, le préambule en soi ne fait pas
                naître d’obligations de fond pour les parties à un traité. Comme l’a souli-
                 gné M. le juge ad hoc Mensah 6 :
                        « En particulier, je ne conçois pas que « l’objet et [le] but de la
                      CNUDM, tels qu’exposés dans son préambule », imposent per se aux
                      parties à la convention des obligations v­ is-à-vis d’Etats ayant délibé-
                      rément choisi de ne pas consentir à être liés par les dispositions de cet
                      instrument. »
                C’est ce qu’a affirmé le juge en réponse à la déclaration de la Cour indi-
                quant que, « [e]u égard à l’objet et au but de la CNUDM, tels qu’exposés
                dans son préambule, le fait que la Colombie n’y soit pas partie n’exonère
                pas le Nicaragua des obligations qu’il tient de l’article 76 de cet instru-
                ment » 7.
                  8. La conclusion que je tire de l’analyse c­ i-­dessus est que, si les préam-
                bules sont utiles à l’interprétation des traités, ils ne doivent pas être élevés
                au rang de moyens susceptibles de modifier le sens d’un traité au détri-
                ment de l’intention des rédacteurs. Ainsi, la Cour s’est prononcée contre
                une interprétation qui, en invoquant les buts et objets de la convention,

                   4 Commission du droit international (CDI), commentaire de l’article 27 (à présent

                article 31), Annuaire de la Commission du droit international (ACDI), 1966, vol. II, p. 240.
                   5 O. Dörr et K. Schmalenbach, Vienna Convention on the Law of Treaties: A Commen­

                tary, Heidelberg, Springer-­Verlag, 2018, p. 10.
                   6 Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J.

                Recueil 2012 (II), p. 765 ; déclaration de M. le juge ad hoc Mensah.
                   7 Ibid., p. 669, par. 126.



                                                                                                       149




6 Ord_1204.indb 295                                                                                            19/01/22 08:24

                           immunités et procédures pénales (op. diss. kateka)                     446

                entraînerait dans les dispositions de la convention de Madrid de 1880 des
                modifications radicales et des additions. Agir autrement reviendrait non
                pas à interpréter le traité, mais à le réviser 8.


                      III. Circonstances dans lesquelles un bien acquiert le statut
                            de « locaux de la mission » au sens de la convention

                   9. Les deux conditions invoquées par les Parties dans leurs plaidoiries
                relativement au statut des locaux de la mission sont le consentement
                — ou la non-­objection — et l’utilisation d’un bien. La défenderesse a fait
                valoir l’existence de deux conditions cumulatives, à savoir le consente-
                ment et l’affectation réelle, c’est-à-dire l’utilisation effective aux fins de la
                mission. La demanderesse a soutenu que la convention de Vienne ne
                subordonnait pas l’octroi du statut diplomatique au consentement de
                l’Etat accréditaire. Quant à la condition de l’utilisation, la Guinée équa-
                toriale a estimé qu’elle était remplie dès qu’un bâtiment était désigné par
                l’Etat accréditant. Je vais examiner ces deux conditions l’une après l’autre.
                   10. Je commence par la condition que la majorité a préférée, à savoir
                le consentement ou la non-­objection. Il est dit dans l’arrêt que, si l’objec-
                tion de la France est communiquée en temps voulu et n’a un caractère ni
                arbitraire ni discriminatoire, le bien n’acquiert pas le statut de « locaux de
                la mission » au sens de l’alinéa i) de l’article premier de la convention de
                Vienne et ne bénéficie donc pas de la protection prévue à l’article 22 de la
                convention (arrêt, par. 74). La Cour parvient à cette conclusion après
                avoir examiné l’objet et le but de la convention. En sus d’utiliser le pré-
                ambule, la majorité a formulé la norme ou le critère de la « communica-
                tion en temps voulu et du caractère non arbitraire et non discriminatoire ».
                   11. Je ne suis pas d’accord avec la majorité lorsqu’elle affirme que le
                consentement ou la non‑objection de l’Etat accréditaire est nécessaire
                pour qu’un immeuble soit désigné comme la mission diplomatique. Tout
                d’abord, comme je l’ai déjà fait observer, la convention est muette sur ce
                point. Elle ne subordonne pas l’octroi du statut diplomatique au consen-
                tement ou à la non‑objection de l’Etat accréditaire. Ensuite, lorsque le
                consentement de l’Etat accréditaire est requis, la convention l’indique. De
                nombreuses dispositions, telles que les articles 5 (par. 1), 6, 7, 8 (par. 2),
                12, 19 (par. 2), 27 (par. 1) et 46 de la convention de Vienne, énoncent
                l’exigence du consentement ou de la non-­objection de l’Etat accréditaire.
                   12. On peut reprendre ici quelques-unes de ces dispositions pour illus-
                trer les cas où le consentement ou la non-­objection est nécessaire. L’ar-
                ticle 4 exige que l’agrément de l’Etat accréditaire soit reçu pour
                l’accréditation d’un chef de la mission ; de même, l’article 10 requiert une
                notification pour la nomination des membres de la mission. La logique de
                ces dispositions est renforcée par l’article 4 de la convention de Vienne sur

                   8 Droits des ressortissants des Etats-Unis d’Amérique au Maroc (France c. Etats-Unis

                d’Amérique), arrêt, C.I.J. Recueil 1952, p. 196.

                                                                                                  150




6 Ord_1204.indb 297                                                                                       19/01/22 08:24

                          immunités et procédures pénales (op. diss. kateka)              447

                les relations consulaires, adoptée en 1963, qui prescrit le consentement
                pour l’établissement d’un poste consulaire. Par conséquent, lorsque les
                rédacteurs de la convention de Vienne sur les relations diplomatiques ont
                estimé qu’il était nécessaire d’obtenir le consentement de l’Etat accrédi-
                taire, ils l’ont prévu expressément dans l’instrument.
                   13. La majorité affirme en outre ne pas être convaincue par la lecture
                a contrario que la Guinée équatoriale fait de l’article 12, qui exige le
                consentement de l’Etat accréditaire pour l’établissement de bureaux
                annexes de la mission de l’Etat accréditant. Elle ne considère pas qu’une
                telle lecture a contrario soit compatible avec l’objet et le but de la conven-
                tion de Vienne. La raison avancée pour ce rejet n’est pas convaincante. Il
                est dit que l’Etat accréditaire devrait prendre des dispositions spéciales
                pour assurer la sécurité de cette annexe. Selon moi, l’Etat accréditaire est
                tenu d’assurer la sécurité de toutes les missions diplomatiques, que ce soit
                dans la capitale ou dans d’autres villes. De surcroît, cet argument est
                fondé sur le postulat erroné que l’Etat accréditaire aurait des obligations
                lourdes. J’ai déjà traité ce point plus haut (par. 3 et 4). La même logique
                s’applique à l’argument que la majorité avance au paragraphe 67 de l’ar-
                rêt à propos de l’Etat accréditant imposant unilatéralement à l’Etat accré-
                ditaire son choix de locaux de sa mission.
                   14. La majorité déclare également qu’il est difficile de concilier une
                interprétation de la convention qui permettrait à l’Etat accréditant d’uti-
                liser un bien aux fins d’une mission diplomatique en dépit de l’objection
                expresse de l’Etat accréditaire. Elle invoque l’article 2 de la convention de
                Vienne relatif à l’établissement de relations diplomatiques qui se font par
                consentement mutuel. A mon avis, cela revient à mélanger deux notions
                différentes. Si l’établissement de relations diplomatiques se fait par
                consentement mutuel, il ne s’ensuit pas automatiquement que deux Etats
                entretenant des relations diplomatiques ouvriront des missions diploma-
                tiques dans leurs capitales respectives. Les relations peuvent être favori-
                sées à partir des capitales respectives. Toutefois, une fois qu’une mission
                diplomatique est établie, les responsabilités réciproques de l’Etat accrédi-
                tant et de l’Etat accréditaire entrent en jeu conformément à la convention
                de Vienne.
                   15. L’analogie (arrêt, par. 65) entre la disposition relative à la per­
                sona non grata énoncée à l’article 9 de la convention de Vienne et l’ab-
                sence de mécanisme équivalent pour les locaux de la mission est hors
                sujet. Comme je l’ai indiqué au paragraphe 4 ­ci-­dessus, la convention est
                un régime autonome qui concerne les personnes, les locaux et les biens. Il
                ne faut pas prendre ses dispositions isolément, mais les considérer comme
                formant un régime intégré. Ainsi, les sanctions dont dispose l’Etat accré-
                ditaire à l’égard des personnes peuvent également servir à régler des diffé-
                rends concernant des locaux ou des biens. Un Etat accréditaire peut
                rompre ses relations diplomatiques avec un Etat accréditant qui ne res-
                pecte pas les règles de la convention de Vienne. Il peut également utiliser
                la disposition de la persona non grata pour expulser les diplomates d’un
                Etat qui enfreint le régime de la convention de Vienne.

                                                                                          151




6 Ord_1204.indb 299                                                                              19/01/22 08:24

                                 immunités et procédures pénales (op. diss. kateka)       448

                   16. En ce qui concerne le consentement ou la non-­objection, la majo-
                rité conteste les arguments de la Guinée équatoriale relatifs à la notifica-
                tion et à la consultation préalables (aussi appelée « concertation » au
                paragraphe 71 de l’arrêt). La notification préalable est requise dans le
                cadre des dispositions du droit interne de l’Etat accréditaire. A mon avis,
                il n’est pas rare qu’un Etat, lorsqu’il n’a pas de législation nationale en
                matière de droit diplomatique, adresse des circulaires aux missions diplo-
                matiques par l’intermédiaire de son ministère des affaires étrangères. Ces
                circulaires sont des lignes directrices qui permettent aux missions diplo-
                matiques de connaître la pratique d’un Etat particulier.
                   17. La question de la consultation (concertation) n’est pas non plus
                saugrenue. La demanderesse fait valoir que, en l’absence de législation ou
                de pratique établie, l’Etat accréditaire ne peut s’opposer à la désignation
                par l’Etat accréditant de ses locaux diplomatiques qu’en consultation
                avec ­celui-ci. La majorité (par. 72) est d’avis que cette condition, notam-
                ment, ne trouve pas de fondement dans la convention de Vienne ou en
                droit international général. Et pourtant, elle a reconnu que le pouvoir de
                l’Etat accréditaire de s’opposer à la désignation par l’Etat accréditant de
                sa mission diplomatique n’est pas illimité. Un tel pouvoir doit être exercé
                de manière raisonnable et de bonne foi. La France elle-même se réfère à
                la lettre et à l’esprit consensuels de la convention de Vienne (arrêt,
                par. 54). Elle ajoute que, compte tenu des restrictions importantes que le
                régime d’inviolabilité impose à la souveraineté territoriale de l’Etat accré-
                ditaire, l’Etat accréditant est tenu d’user de bonne foi des droits qui lui
                sont conférés. Elle fait également référence à un « lien de confiance » entre
                l’Etat accréditant et l’Etat accréditaire. Selon moi, il s’agit d’une recon-
                naissance claire de la nécessité de la consultation. Le régime de consente-
                ment mutuel prévu à l’article 2 de la convention de Vienne relève du
                même esprit de nécessité de la consultation.
                   18. En ce qui concerne la pratique de l’Etat français, la défenderesse
                affirme qu’il existe une pratique française d’agrément général tacite, à
                savoir la non-­opposition associée à un usage effectif. La majorité (par. 69),
                comme la France, cite la pratique d’une dizaine d’Etats 9 qui ont légiféré
                sur l’obligation d’obtenir un consentement préalable. On ne voit pas bien
                comment la pratique d’une poignée d’Etats peut être interprétée. S’agit-il
                de droit coutumier ? Cela ne peut être le cas. La majorité ne considère pas
                que cette pratique établisse nécessairement l’accord des parties au sens de
                l’alinéa b) du paragraphe 3 de l’article 31 de la convention de Vienne sur
                le droit des traités. Selon moi, il n’y a pas de pratique constante et cohé-
                rente de la France et ce, parce que les explications que ­celle-ci a données
                varient. Lorsqu’elle a refusé de faire droit à la demande de l’ambassade de
                Guinée équatoriale, la France a invoqué la condition de l’utilisation dans
                sa note verbale du 11 octobre 2011. Elle a affirmé que les locaux relevaient
                du domaine privé et donc du droit commun. Par la suite, elle a invoqué
                comme motif la saisie pénale immobilière prononcée le 19 juillet 2012.
                      9   Sur les 192 Etats parties à la convention de Vienne.

                                                                                          152




6 Ord_1204.indb 301                                                                              19/01/22 08:24

                          immunités et procédures pénales (op. diss. kateka)                449

                   19. C’est cette absence de pratique cohérente qui amène la Guinée
                équatoriale à accuser la défenderesse d’arbitraire et de discrimination. Je
                partage ce point de vue, comme je l’explique c­ i-­dessous, pour ce qui est
                du statut de l’immeuble et du critère du caractère raisonnable et non dis-
                criminatoire s’agissant de refuser de reconnaître l’immeuble comme étant
                les locaux de la mission diplomatique de la Guinée équatoriale.
                   20. Je passe à présent à la seconde condition, à savoir l’« utilisation » des
                locaux. Comme je l’ai déjà indiqué (par. 2 c­ i-­dessus), la majorité n’estime
                pas nécessaire de se prononcer sur l’exigence de l’« affectation réelle » qui
                permet à un immeuble de jouir des protections prévues à l’article 22. Mais
                elle n’a pas réellement cherché à vérifier l’existence de la nécessité contenue
                dans la formule « si nécessaire » figurant au paragraphe 75 de l’arrêt. Selon
                la majorité, le différend entre les Parties peut être résolu par l’analyse de la
                question de savoir si l’objection de la France à la désignation de l’immeuble
                sis au 42 avenue Foch comme locaux de la mission diplomatique de la Gui-
                née équatoriale a été formulée « en temps voulu et n’avait un caractère ni
                arbitraire ni discriminatoire ». Comme je l’ai déjà indiqué, je ne souscris pas
                à cette approche qui méconnaît la condition de l’« utilisation » mentionnée
                dans la convention de Vienne, alors que la majorité adopte la condition de
                consentement ou de non-­objection sur laquelle la convention est muette. Je
                ne suis pas non plus convaincu par le critère du caractère non arbitraire et
                non discriminatoire. Ce critère est adopté par la majorité pour rationaliser
                l’invocation de la condition de « consentement ou de non‑objection », qui
                n’est pas prévue dans la convention.
                   21. La majorité se trouve dans la situation de devoir écarter la condi-
                tion de l’« utilisation » et d’adopter une condition dont la convention ne
                dit mot. Elle se trouve également dans la situation épineuse consistant à
                se servir d’arguments fondés sur la condition de l’« utilisation » pour jus-
                tifier la condition de consentement ou de non-­objection (arrêt, par. 108
                et 109). Selon moi, elle a commis une erreur en suivant cette approche.
                   22. L’arrêt dit que l’alinéa i) de l’article premier de la convention de
                Vienne contient une définition de ce qui constitue les « locaux de la mis-
                sion » qui n’établit pas expressément comment et quand un immeuble
                peut en venir à être des locaux diplomatiques (ibid., par. 62). Néanmoins,
                la majorité n’interprète pas cette disposition dans le détail. L’alinéa en
                question définit les « locaux de la mission » comme étant les bâtiments et
                le terrain utilisés aux fins de la mission. Je suis d’avis que cette définition
                circulaire n’est pas uniquement descriptive. Le terme « utilisés » indique
                l’une des conditions de l’établissement des locaux de la mission. Le désac-
                cord peut porter sur ce qu’il convient d’entendre par ce terme. La France
                l’interprète comme signifiant l’usage effectif ou réel (lorsqu’une mission
                diplomatique s’est complètement installée dans les locaux en question),
                tandis que la Guinée équatoriale estime qu’il recouvre les locaux affectés
                à des fins diplomatiques, c’est-à-dire l’usage prévu. Je partage ce dernier
                point de vue.
                   23. Le terme « utilisation » peut être interprété de différentes manières.
                En effet, il recouvre la planification et l’aménagement des locaux de la

                                                                                            153




6 Ord_1204.indb 303                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. diss. kateka)               450

                mission. Il s’agit d’un processus progressif. Une fois qu’un Etat accrédi-
                tant a notifié l’ouverture d’une mission diplomatique et affecté un immeuble
                à cette fin, il faut du temps pour achever le processus d’emménagement.
                Les missions diplomatiques ne sont pas établies du jour au lendemain. Par
                exemple, le déménagement des missions diplomatiques de Bonn à Berlin
                dans les années 1990 a duré plusieurs années pour certaines d’entre elles.
                   24. Je partage à ce sujet le point de vue de la demanderesse, qui rejette
                l’idée que l’affectation est « réelle » ou « effective » seulement après qu’une
                mission diplomatique s’est complètement installée dans les locaux en ques-
                tion. Il faut aussi retenir l’usage prévu, en acceptant la situation dans
                laquelle l’Etat accréditant a assigné des locaux à des fins diplomatiques.
                L’immunité et l’inviolabilité doivent être accordées à partir du moment de
                l’affectation et de la notification à l’Etat accréditaire jusqu’à l’emménage-
                ment final dans les locaux. Dans le cas contraire, l’expression « utilisés aux
                fins de la mission » figurant à l’alinéa i) de l’article premier de la conven-
                tion de Vienne serait privée d’effet utile dans ce contexte. Les agents de
                l’Etat accréditaire pourraient pénétrer dans les locaux — comme ils l’ont
                fait en l’espèce — sous le prétexte qu’il ne s’agit pas d’une « affection réelle
                ou effective » du bien. A cet égard, je partage l’avis, exprimé par M. le juge
                Robinson au paragraphe 43 de son opinion dissidente, qu’un immeuble
                bénéficie de l’immunité, motif pris de l’intention de l’utiliser comme locaux
                diplomatiques, lorsque cette intention est suivie d’une utilisation effective.
                   25. En conclusion de la présente section, j’affirme que la Cour aurait
                dû procéder à un examen approfondi des deux conditions du « consente-
                ment » et de l’« utilisation ». La condition de consentement ou de non-­
                objection ne se trouve pas dans la convention de Vienne et ne s’applique
                pas en l’espèce. Comme l’a écrit M. le juge Yusuf, président, dans son
                opinion individuelle, il s’agit d’une « nouvelle exigence » (par. 59). La
                condition de l’utilisation qui est mentionnée à l’alinéa i) de l’article pre-
                mier de la convention de Vienne peut être interprétée comme incluant
                l’intention d’utiliser un immeuble comme mission diplomatique, dans
                laquelle s’inscrivent les actes de la Guinée équatoriale pendant la période
                allant du 4 octobre 2011 au 27 juillet 2012.


                       IV. Statut de l’immeuble sis au 42 avenue Foch à Paris

                   26. Les Parties ont échangé de nombreuses notes diplomatiques entre le
                4 octobre 2011 et le 27 juillet 2012. Ces deux dates sont essentielles pour
                déterminer le statut de l’immeuble sis au 42 avenue Foch. Il convient de
                noter que, la Cour s’étant déclarée incompétente à l’égard de l’immeuble
                en question en tant que propriété d’un Etat étranger au titre de la conven-
                tion des Nations Unies contre la criminalité transnationale organisée (ou
                convention de Palerme), les demandes de la Guinée équatoriale antérieures
                au 4 octobre 2011 ne relèvent pas de la compétence de la Cour (arrêt,
                par. 77). La Guinée équatoriale admet que les événements antérieurs au
                4 octobre 2011 n’entrent pas dans le champ de la présente affaire. Il est

                                                                                           154




6 Ord_1204.indb 305                                                                                19/01/22 08:24

                           immunités et procédures pénales (op. diss. kateka)                 451

                donc surprenant que la majorité invoque le critère de l’« utilisation » pour
                citer les perquisitions du 28 septembre et du 3 octobre 2011 comme preuves
                que l’immeuble sis au 42 avenue Foch n’était pas utilisé ni ne faisait l’objet
                de préparatifs en vue d’être utilisé à des fins diplomatiques. Les événe-
                ments qui se sont produits dans la période antérieure au 4 octobre 2011 ne
                sont pas pertinents et n’auraient pas dû être invoqués par la majorité.
                    27. La France affirme avoir objecté systématiquement à chacune des
                notes diplomatiques de la Guinée équatoriale. La majorité convient avec
                la défenderesse que les autorités françaises ayant procédé à l’inspection
                sur place n’ont pas constaté que les locaux étaient utilisés ou faisaient
                l’objet de préparatifs en vue d’être utilisés comme mission diplomatique
                de la Guinée équatoriale. Elle rejette comme étant dénuées de pertinence
                les preuves que constituaient les affichettes apposées sur les locaux
                (« Ambassade de Guinée équatoriale ») et le fait que l’immeuble abritait la
                résidence de la déléguée permanente auprès de l’UNESCO. Elle rejette
                également la preuve du consentement implicite de la France et de sa
                reconnaissance tacite (par. 32 c­ i-­dessous). Cette position est regrettable.
                    28. Comme indiqué au paragraphe 20 ­ci-­dessus, la majorité a établi
                une norme ou un critère consistant à déterminer si l’objection de la France
                était formulée en temps voulu et avait un caractère non arbitraire et non
                discriminatoire. Cet élément est difficile à justifier. La question de savoir
                si la France a agi en temps voulu est controversée. La France peut bien
                avoir répondu dans un délai d’une semaine à la note verbale de la Guinée
                équatoriale datée du 4 octobre 2011. Cependant, compte tenu de la longue
                durée du différend, on peut se demander si les événements ont fait l’objet
                d’un traitement en temps voulu. L’impasse entre les Parties a duré d’oc-
                tobre 2011 au 13 juin 2016, date à laquelle la Guinée équatoriale a intro-
                duit une instance devant la Cour. La période de neuf mois comprise entre
                le 4 octobre 2011 et le 27 juillet 2012 a été le point culminant de la crise
                entre les Parties. Et pourtant, la France, en tant qu’Etat accréditaire, mal-
                gré les sanctions prévues par la convention de Vienne, n’a pas pris de
                mesures parce qu’elle ne voulait pas compromettre ses relations bilaté-
                rales avec la Guinée équatoriale. Si l’on peut le comprendre, cela ajoute
                néanmoins à la complexité de cette affaire singulière.
                    29. En tout état de cause, l’établissement du caractère raisonnable du com-
                portement de la France sera fonction des circonstances particulières. La
                majorité conclut que la Guinée équatoriale avait connaissance, le 4 octobre
                2011, des perquisitions menées les 28 septembre et 3 octobre 2011 dans le
                cadre de la procédure pénale. Il y avait donc des motifs raisonnables pour
                que la France s’opposât à ce que la Guinée équatoriale désignât l’immeuble
                comme ses locaux diplomatiques. Malheureusement, cet argument, comme
                il est déjà indiqué c­ i-­dessus, concerne la période antérieure au 4 octobre 2011,
                qui n’est pas pertinente. Il est surprenant que la majorité ne tienne pas compte
                de cet élément temporel. En outre, les circonstances de la présente affaire
                laissent entrevoir que la Guinée équatoriale est victime d’un traitement
                injuste. Des accusations d’abus de droit ont été formulées, mais elles n’ont
                pas été commentées par la majorité. C’est, là encore, un élément regrettable.

                                                                                               155




6 Ord_1204.indb 307                                                                                   19/01/22 08:24

                          immunités et procédures pénales (op. diss. kateka)                452

                   30. La défenderesse ne peut par conséquent pas être absoute des accu-
                sations d’arbitraire et de discrimination. Ainsi, les autorités françaises ont
                perçu un impôt sur la plus-value pour le bien sis au 42 avenue Foch alors
                qu’elles n’avaient pas l’intention de transférer le titre de propriété de l’im-
                meuble à la Guinée équatoriale. En outre, la France tente de réfuter les
                accusations d’arbitraire et de discrimination en citant un seul exemple
                d’un Etat X. Elle n’est pas convaincante. Affirmer qu’aucun autre Etat
                accréditant ne s’est jamais comporté en France comme l’a fait la Guinée
                équatoriale dans le cas d’espèce ne l’est pas davantage. On peut arguer ici
                qu’aucun autre pays ne s’est jamais trouvé dans la situation dans laquelle
                la Guinée équatoriale s’est trouvée en tant qu’Etat accréditant. Le lien
                établi entre les actes de la France et la procédure pénale devant les tribu-
                naux français vient compléter le caractère inhabituel de la présente affaire.
                Malheureusement, la majorité convient avec la France que, si ­celle-ci
                avait accepté l’affectation de l’immeuble par la Guinée équatoriale, cela
                aurait risqué d’entraver le bon fonctionnement de la justice pénale fran-
                çaise (arrêt, par. 109). Il s’agit là, à mon avis, d’une observation plutôt
                spéculative et inutile qui ne suffit pas à justifier le caractère raisonnable
                des nouvelles perquisitions menées par la France dans l’immeuble.
                   31. En ce qui concerne la date à partir de laquelle l’immeuble sis au
                42 avenue Foch était désigné comme locaux diplomatiques de la Guinée
                équatoriale, je suis d’avis que la notification de la demanderesse datée du
                4 octobre 2011 devrait être acceptée. La période comprise entre cette date
                et le 27 juillet 2012 a été mise à profit pour planifier le transfert des locaux
                du 29 boulevard de Courcelles au 42 avenue Foch à Paris.
                   32. A ce sujet, j’observe que les autorités françaises, par leurs actes, ont
                reconnu à maintes reprises que l’immeuble sis au 42 avenue Foch était les
                locaux de la mission diplomatique de la Guinée équatoriale. Des agents
                français s’y sont rendus pour obtenir des visas ; l’immeuble a bénéficié
                d’une protection en 2015 et 2016 ; quatre lettres ont été adressées au
                42 avenue Foch par les autorités françaises en 2019. La majorité (ibid.,
                par. 114) s’efforce de contrer ces éléments de reconnaissance en avançant
                des arguments qui ne sont pas probants. Il n’est guère convaincant de
                soutenir, sans donner de raisons, que l’obtention de visas au 42 avenue
                Foch à Paris ne permet pas de conclure que les locaux étaient reconnus
                (par la France) comme ceux de la mission diplomatique. La France, de
                manière peu concluante, essaie d’expliquer que les quatre lettres ont été
                envoyées par erreur (à des moments différents) !
                   33. Si la date du 4 octobre 2011 pose problème, il ne fait en revanche
                aucun doute que le 27 juillet 2012 est la date d’entrée en vigueur du statut
                diplomatique de la mission de la Guinée équatoriale au 42 avenue Foch.
                Plusieurs juges l’ont reconnu et ont voté en faveur de la reconnaissance
                du statut du 42 avenue Foch en tant que locaux de la mission diploma-
                tique de la Guinée équatoriale, même s’ils n’ont constaté aucun manque-
                ment à des obligations. La France concède que la non-­reconnaissance de
                l’immeuble et les asisies de biens sont antérieures au 27 juillet 2012. Elle
                déclare en outre que, depuis cette date, la Guinée équatoriale n’a jamais

                                                                                            156




6 Ord_1204.indb 309                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. diss. kateka)               453

                signalé d’incidents qui auraient pu troubler la tranquillité du bâtiment. Je
                suis d’avis qu’il s’agit là d’un consentement implicite et d’une reconnais-
                sance tacite du statut diplomatique des locaux.
                   34. Compte tenu de ce qui précède, j’estime que l’immeuble sis au
                42 avenue Foch a acquis le statut de locaux de la mission de la Guinée
                équatoriale en France à compter du 4 octobre 2011 et que la France
                manque aux obligations que lui fait la convention de Vienne.


                       V. Sort des locaux de la Guinée équatoriale en France

                   35. La Cour note (par. 116) que le comportement de la France n’a pas
                privé la Guinée équatoriale de ses locaux diplomatiques en France, car la
                demanderesse en disposait déjà au 29 boulevard de Courcelles, que la
                France reconnaît toujours. Cela étant, les locaux sis au 42 avenue Foch
                ont été reconnus par la Cour en vertu de l’ordonnance en indication de
                mesures conservatoires de décembre 2016. Cette reconnaissance/protec-
                tion prendra fin avec le présent arrêt sur le fond. Le sort de ces locaux
                sera plus incertain une fois qu’il aura été statué sur le pourvoi formé
                contre l’arrêt rendu par la Cour d’appel le 10 février 2020. La confiscation
                de l’immeuble aura certainement des incidences sur le fonctionnement de
                l’ambassade de Guinée équatoriale en France. Il est regrettable que la
                Cour ait laissé sans réponse cette question, qui va ­au-delà de celle de la
                propriété des locaux. Il s’agit de la question de la dignité et de l’inviolabi-
                lité des locaux de la mission de la Guinée équatoriale, protégées par l’ar-
                ticle 22 de la convention de Vienne. La stabilité des règles du droit
                diplomatique ne sera pas favorisée par cette omission de la Cour.

                (Signé) James Kateka.




                                                                                           157




6 Ord_1204.indb 311                                                                               19/01/22 08:24

